Citation Nr: 0421316	
Decision Date: 08/04/04    Archive Date: 08/09/04

DOCKET NO.  03-30 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
(West 2002) for residuals of a right upper lobectomy in June 
1995.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The appellant had active service from August 1950 to August 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In that determination, the 
RO denied the appellant's claim of entitlement to 
compensation pursuant to 38 U.S.C.A. § 1151 (West 2002) for 
residuals of a right upper lobectomy in June 1995.  The 
appellant disagreed and this appeal ensued.  This case has 
been advanced on the docket.  See 38 C.F.R. § 20.900(c) 
(2003).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.  


REMAND

Disability compensation shall be awarded for a qualifying 
disability if the disability was not the result of the 
veteran's willful misconduct and the disability was caused by 
hospital care or medical treatment furnished by the VA and 
the proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the Department in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or an event not reasonably foreseeable.  38 
U.S.C.A. § 1151 (West 2002).  This is applicable to claims 
filed after October 1, 1997.  

The appellant underwent a right upper lobectomy in June 1995 
at the VA Medical Center in Biloxi, Mississippi.  Hospital 
and laboratory records appear within the claims file.  The 
appellant filed his claim for compensation under the 
provisions of 38 U.S.C.A. § 1151 in May 2001.  He maintains 
the surgery was unnecessary.  Though prior to the lobectomy 
VA medical professionals felt cancer was the likely cause of 
the abnormalities noted by medical testing, the appellant 
argues that this suspicion was erroneous as shown by post-
procedure pathology reports that revealed no cancerous 
tissue.  He asserts he had to quit his trade and business due 
to the residuals of this procedure.  His representative 
argues that other diagnostic testing procedures were 
available to the VA physicians in June 1995 - such as a 
needle biopsy, computer tomograph and magnetic resonance 
imaging, and laser equipment - that would have allowed them 
to assess the nature of the initial findings and remove any 
potentially cancerous tissue without the need for a right 
upper lobectomy.  

The claims file does not include sufficient medical evidence 
for the Board to adjudicate the claim.  The claim will be 
remanded for a VA examination of the appellant to determine 
the nature and severity of his current respiratory condition, 
and for a VA medical opinion as to whether any such 
respiratory disorder was caused by the VA medical treatment 
in June 1995 and whether the proximate cause of the 
disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing the hospital care, medical or 
surgical treatment, or an event not reasonably foreseeable.  
See 38 U.S.C.A. § 1151 (West 2002).  

The appellant should be given the opportunity to submit 
additional evidence and argument.  VA must ensure it fulfills 
its duty to notify the appellant of the evidence necessary to 
substantiate his claim.  See 38 U.S.C.A. § 5103 (West 2002).  
The VA should assist the appellant in this matter prior to 
the Board's review.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  The case is remanded to the RO via the AMC in 
Washington, D.C., for the following:  

1.  The RO must review the claims file 
and ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 
(VCAA) have been satisfied.  38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002); 
38 C.F.R. § 3.159(b) (2003).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

2.  Schedule the appellant for a VA 
pulmonary examination to determine the 
nature and severity of his current 
respiratory condition.  Send the claims 
folder to the physician for review; any 
report written by the physician should 
specifically state that such a review was 
conducted.  After reviewing the available 
medical records and examining the 
appellant, ask the physician to opine - 
based on review of the evidence of 
record, examination of the appellant, and 
her or his professional expertise - 
whether the respiratory disorder noted 
was caused by the VA medical treatment in 
June 1995 and whether the proximate cause 
of the disability was carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of fault 
on the part of VA in furnishing the 
hospital care, medical or surgical 
treatment, or an event not reasonably 
foreseeable.  A complete rationale should 
be given for all opinions and conclusions 
expressed.  

3.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the claim currently in 
appellate status.  If the benefit sought 
is not granted, the appellant and his 
representative should be furnished with a 
Supplemental Statement of the Case, to 
include all pertinent law and 
regulations, and an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



